Carley, Judge.
In Davis v. Carpenter, 155 Ga. App. 301 (270. SE2d 810) (1980), this court affirmed the judgment entered on a verdict in favor of appellee. On certiorari the Supreme Court, finding that it was error for the trial court to charge the law of confidential or fiduciary relationship pursuant to Code Ann. § 37-707, reversed and held that appellant’s motion for a new trial should have been granted. Accordingly, our prior opinion is vacated, the judgment of the *876Supreme Court is made the judgment of this court, and the judgment of the trial court denying appellant’s motion for new trial is reversed.
Decided March 12, 1981.
G. Stuart Watson, for appellant.
Ralph F. Simpson, Bob Reinhardt, Clarence A. Miller, for appellees.

Judgment reversed.


Quillian, C. J, and Shulman, P. J., concur.